Citation Nr: 1122231	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  10-33 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service- connected disabilities (TDIU).

2.  Evaluation of a bilateral hearing loss disability, currently rated as noncompensable. 

3.  Evaluation of peripheral neuropathy right lower extremity secondary to Dapsone, medication taken for the service connected eruptive skin condition, resembling psoriasis, impetigo, persistent eczema or contact dermatitis, arms, back and scalp, currently rated as 10 percent disabling.  

4.  Evaluation of peripheral neuropathy left lower extremity secondary to Dapsone, medication taken for the service connected eruptive skin condition, resembling psoriasis, impetigo, persistent eczema or contact dermatitis, arms, back and scalp, currently rated as 10 percent disabling.  

5.  Evaluation of right idiopathic upper extremity peripheral neuropathy (dominant), currently rated as 10 percent disabling.  

6.  Evaluation of left idiopathic upper extremity peripheral neuropathy (non-dominant), currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant had active service from November 1967 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Lincoln, Nebraska, Regional Office (RO).  Jurisdiction rests with the Columbia, South Carolina RO.  

In October 2010, the appellant had a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The issues of evaluation of bilateral hearing loss disability, currently rated as noncompensable; evaluation of peripheral neuropathy right lower extremity secondary to Dapsone, medication taken for the service connected eruptive skin condition, resembling psoriasis, impetigo, persistent eczema or contact dermatitis, arms, back and scalp, evaluated as 10 percent disabling; evaluation of peripheral neuropathy left lower extremity secondary to Dapsone, medication taken for the service connected eruptive skin condition, resembling psoriasis, impetigo, persistent eczema or contact dermatitis, arms, back and scalp, evaluated as 10 percent disabling; evaluation of right idiopathic upper extremity peripheral neuropathy (dominant), currently rated as 10 percent disabling; and evaluation of left idiopathic upper extremity peripheral neuropathy (non-dominant), currently rated as 10 percent disabling are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The appellant's service-connected disabilities render him unable to obtain and retain substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159. In this case, the Board is granting in full the benefit sought on appeal. Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Legal Criteria and Analysis 

The appellant has appealed the denial of TDIU.  Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service- connected disabilities.  38 C.F.R. § 4.16(b).

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination. 38 C.F.R. § 4.16(a).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board observes that a claim for TDIU is, in essence, a claim for an increased rating. Norris v. West, 12 Vet. App. 413, 420- 21 (1999).  A TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.

The record indicates that the appellant is currently service- connected for posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling; eruptive skin condition, resembling psoriasis, impetigo, persistent eczema or contact dermatitis, arms, back and scalp, evaluated as 30 percent disabling; acromioclavicular separation, left, postoperative with slight limitation of motion, evaluated as 10 percent disabling; gastroesophageal reflux disease, irritable bowel syndrome associated with PTSD, evaluated as 10 percent disabling; bilateral tinnitus, evaluated as 10 percent disabling; peripheral neuropathy left lower extremity secondary to Dapsone, medication taken for the service connected eruptive skin condition, resembling psoriasis, impetigo, persistent eczema or contact dermatitis, arms, back and scalp, evaluated as 10 percent disabling; peripheral neuropathy right lower extremity secondary to Dapsone, medication taken for the service connected eruptive skin condition, resembling psoriasis, impetigo, persistent eczema or contact dermatitis, arms, back and scalp, evaluated as 10 percent disabling; right idiopathic upper extremity peripheral neuropathy (dominant), evaluated as 10 percent disabling; left idiopathic upper extremity peripheral neuropathy (non-dominant), evaluated as 10 percent disabling; and a bilateral hearing loss disability, evaluated as 0 percent disabling.  His combined evaluation is 90 percent.  As such, the schedular requirements for a TDIU are met.

The appellant has indicated that he is unable to maintain employment because of his service connected disabilities.  Based on the evidence presented, the Board finds that a grant of TDIU is warranted.

In this case, the Board is presented with positive and negative evidence.  The positive evidence includes the July 2009 VA compensation and pension opinion that the appellant would have some difficulty in performing occupational duties which would require repetitive reaching, lifting, or carrying involving the left upper extremity/shoulder.  In the July 2009 PTSD examination, the examiner stated that appellant reported that he retired a little over a year ago because he could not work anymore because "somebody was going to get hurt."  The appellant reported that being a mail carrier was a good fit for him in many ways because it kept him out in the country alone, most of the time.  He reported difficulty being around people and with anxiety.  

The appellant reported in May 2010 that he was unable to deal with all the stress from his work as a postal carrier and that he could not deal with it anymore.  He related that he could have continued to work but due to the stress factor someone was "fixing to get hurt."  He stated that the whole bureaucracy was getting worse, and over the years his irritability and outbursts of anger continued to increase.  He related that such was not only noticeable at home but also within the work environment.  The appellant expressed that he was unable to have a lengthy conversation with anyone in the work setting or just in general social functioning.  

Via various statements the appellant has related that he left his job with the post office in 2008 after 30 years of employment.  He reported problems with getting along with other employees.  The appellant related that he stopped working in part because of his service connected disabilities.  He related the his most prevalent disability was his PTSD.  He stated while working he would have to stop driving because his legs and hands became too much.  He related that his service connected disabilities had worsened since his April 2010 RO hearing, particularly his PTSD and peripheral neuropathy.  He reported being nervous in crowds, having angry outbursts and that he does not socialize.  

The appellant's wife has related that she believed that the appellant was able to last so long on his job because he was in a car by himself all day and that he did not have to deal with a lot of people.  She related in October 2010 that the appellant's disabilities had worsened.  She stated that the appellant's hands lock up even when just having dinner and that he gets cramps in his legs.  She stated that within the last year the pains had gotten so bad that he shakes all over.  

However, the Board is presented with negative evidence.  In this regard, in the July 2009 VA compensation and pension examination, the VA examiner opined that the appellant's service connected skin condition would not likely result in functional limitations to his typical occupational duties.  He opined that it was less likely as not that the appellant's service connected gastroesophageal reflux disease results in any functional impairment to occupational duties.  He further opined that although during episodes of loose stool or diarrhea the appellant may require more frequent restroom breaks but at present his condition would not likely result in a significant functional limitation to his occupational duties or time lost from the work place.  The VA examiner also noted that the appellant worked for nearly 30 years with the postal service as a rural mail carrier and that he described the reason for his discontinuing employment was problems with "bureaucracy."  He stated that the appellant did not describe issues of skin, GERD, IBS or shoulder conditions as instrumental in his retiring early from the postal service.  

The November 2009 VA examiner stated that the appellant's hearing loss alone should not significantly affect vocational potential or limit participation in most work activities.  Furthermore, the May 2010 VA examiner noted that the level of intervention, his history, and the records of evidence reviewed are inconsistent with the appellant's PTSD rendering him totally unable to work, or in other words, unemployable.  The examiner stated that moderate effects are noted with the GAF score of 55 and that PTSD alone would not render the appellant unemployable.  The examiner stated that the appellant was capable of being employed from a psychiatric standpoint.  

Based on the evidence presented, we find that a grant of TDIU is warranted.  In this regard, we note that sufficient evidence has been presented which shows that the appellant's service connected disabilities to include PTSD, left shoulder and peripheral neuropathy render him unable to obtain and maintain substantially gainful employment.  The Board finds the appellant's testimony during his hearing was credible and consistent with the evidence of record.  He has reported problems with getting along with other employees, nervousness in crowds, irritability, and angry outbursts.  He also reported difficulty driving.  We also note that the appellant's wife has related that the appellant's hands lock up and his legs cramp.  

Although it was found that the appellant's service connected disabilities (when considered individually) do not render him unemployable alone, it is clear that when combined the appellant's disabilities render him unemployable.  The Board notes that the appellant worked as a postal carrier which required driving, lifting, and carrying mail.  However, it has been shown that he has left shoulder disability, and peripheral neuropathy of the upper and lower extremities which make it difficult for him to do so.  As such, the appellant's ability to perform the job for which he is trained and skilled is essentially limited.  Furthermore, his PTSD symptomatology restricts other forms of employment as he has reported problems with getting along with other employees, nervousness in crowds, irritability, and angry outbursts.  

Stated differently, there is nothing in this record that establishes that the appellant could return to a substantially gainful occupation.  Furthermore, it is the service-connected disabilities that preclude such substantially gainful employment.  As such, the Board concludes that the criteria for a TDIU are met and the benefit sought on appeal is granted.


ORDER

A total disability rating for compensation on the basis of individual unemployability is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

In a December 2009 rating decision, the appellant was granted service connection for a bilateral hearing loss disability, evaluated as 0 percent disabling.  He was also granted service connection for peripheral neuropathy right lower extremity secondary to Dapsone, medication taken for the service connected eruptive skin condition, resembling psoriasis, impetigo, persistent eczema or contact dermatitis, arms, back and scalp, evaluated as 10 percent disabling and peripheral neuropathy left lower extremity secondary to Dapsone, medication taken for the service connected eruptive skin condition, resembling psoriasis, impetigo, persistent eczema or contact dermatitis, arms, back and scalp, evaluated as 10 percent disabling.  In September 2010, the appellant expressed disagreement with evaluations assigned following the grant of service connection for the bilateral hearing loss disability and peripheral neuropathy of the right and left lower extremities.  

The appellant was granted service connection for right idiopathic upper extremity peripheral neuropathy (dominant) and left idiopathic upper extremity peripheral neuropathy (non-dominant) in a February 2010 rating decision.  He was assigned an evaluation of 10 percent disabling for each disability.  In August 2010, the appellant expressed disagreement with the evaluation assigned following the grant of service connection for left and right idiopathic upper extremity peripheral neuropathy.  

The RO has not issued a statement of the case (SOC) as to the issues for higher evaluations.  An unprocessed notice of disagreement should be remanded, not referred, to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a SOC with respect to the issues of evaluation of bilateral hearing loss disability; evaluation of peripheral neuropathy of the right and left lower extremity secondary to Dapsone, medication taken for the service connected eruptive skin condition, resembling psoriasis, impetigo, persistent eczema or contact dermatitis, arms, back and scalp; evaluation of right idiopathic upper extremity peripheral neuropathy (dominant); and evaluation of left idiopathic upper extremity peripheral neuropathy (non-dominant). 

The appellant is advised that a timely substantive appeal will be necessary to perfect the appeal to the Board concerning the issues.  38 C.F.R. § 20.302(b) (2010). Then, only if the appeal is timely perfected, the issues are to be returned to the Board for further appellate consideration, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


